O’QUINN, Justice.
Peden Company sued Oldham to recover on a merchandise account in the sum of $212.48. The suit was on an itemized and verified account. Oldham answered under oath denying the justness of the account in whole or *482in part. A trial before tbe court resulted in a judgment for appellee for tbe amount sued! for.
Tbe verified account was offered in evidence. Tbe affidavit verifying tbe account, omitting formal parts, reads:
“Before me, O. D. Joacbimi, a notary public in and for Jefferson County, Texas, on this day personally appeared R. A. Wolf, known to me, who being by me duly sworn, states on oath that tbe foregoing and annexed account in favor of B. I». Wilson Hardware Co., Beaumont, Texas, which is a corporation organized and existing under tbe laws of tbe State of Texas and of which corporation affiant is tbe authorized Credit Manager, and which account is against Gus Old-ham, 1210 Roberts Avenue, of Beaumont, Texas, • in the sum of Two Hundred Twelve & 48/100 ($212.48) Dollars, is within the knowledge of affiant, just and true; that it is due and that all just and lawful offsets, payments and credits have been' allowed.
“E. D. Wilson Hardware Company,
“By: R. A. Wolf, Credit Manager.
“Sworn and subscribed before me, this 24th day of October, A. D. 1931.
“[Seal.] C. J. Joachimi,
“Notary Public, Jefferson County, Texas.”
The plaintiff appellee, Peden Company, alleged that it was a corporation, domiciled in Houston, Harris county, Tex., and doing business in Jefferson county, Tex., and elsewhere under the assumed name of E. L. Wilson Hardware Company, and that it (Peden Company) sold the goods to appellant, Gus Oldham. The affidavit verifying the account says that the account was in favor of the E. L. Wilson Hardware Company, a corporation organized under the laws of the state of Texas. The. account itself shows the merchandise to have been sold to Oldham by the E. D. Wilson Hardware Company. The allegations of appellee’s petition as to the account, and the proof is at fatal variance. The judgment, not being supported by the evidence, must be reversed and remanded for a new trial, and it is so ordered.
Reversed and remanded.